 

 

Case 2:06-cr-00604-KSH Document 36 Filed 12/02/20 Page 1 of 2 PagelD: 80

PROB 122A
(7/93)
United States District Court
for
District of New Jersey
Report on Offender Under Supervision
Name of Offender: Jamel Coward Cr.: 06-00604-001

PACTS #: 36027

Name of Sentencing Judicial Officer. THE HONORABLE KATHARINE S. HAYDEN
SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 05/23/2007
Original Offense: Racketeering, 18 U.S.C., Section 1962(c) and 2
Original Sentence: 204 months imprisonment, 60 months supervised release, $100 special assessment

Special Conditions: Drug Testing/Treatment, Financial Disclosure, Gang Restriction, DNA Testing,
$1,500 Fine

Type of Supervision: Supervised Release Date Supervision Commenced: 03/05/2018
NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number Nature of Noncompliance

1 During a home visit on October 29, 2020, Coward admitted using marijuana
two weeks prior during Columbus Day weekend.

U.S. Probation Officer Action:

The probation office verbally reprimanded Coward and utilized STARR skills for intervention purposes.
We have increased our frequency of contact/urine testing with Coward. Notably, a test conducted on
November 20" returned negative results. Since his release from custody, Coward has remained employed
with Supreme Energy performing HVAC work. At this time, we would like to respectfully request that a
status conference be held to further discuss the noncompliance.

Respectfully submitted,

SUSAN M. SMALLEY, Chief
US. Probation Officer

Anthony J. Nist

By: ANTHONY J. NISI
U.S. Probation Officer

Afonso A. Fernandes 12/1/20

AFONSO A. FERNANDES Date
Senior U.S. Probation Officer

 
 

Case 2:06-cr-O0604-KSH Document 36 Filed 12/02/20 Page 2 of 2 PagelD: 81

Prob 12A — page 2
Jamel Coward

 

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

! No Formal Court Action to be Taken at This Time
i Submit a Request for Modifying the Conditions or Term of Supervision
rm di a Request for Warrant or Summons

nA her: ae, a Status Conference (as recommended by the Probation Office) :
O 4 / [- 0 4 Che 1h) ) ; ay

 

 

Sighature of Judicial Officer

(2( 2112

 

Date

 
